—Order unanimously affirmed without costs. Memorandum: Family Court did not abuse its discretion in denying the application of respondent for a further physical examination and psychological assessment of his 3 ^-year-old daughter, Brandy, nor did the court err in denying respondent’s request that Brandy either testify at trial or be interviewed in camera by the court (see, Matter of Jessica R., 78 NY2d 1031, 1033-1034; Matter of Stephanie A., 224 AD2d 1027, 1028, lv denied 88 NY2d 814; Matter of Commissioner of Social Servs. of City of N. Y. [Woodley B.] v Joseph B., 207 AD2d 885). Contrary to respondent’s contentions, the testimony of Brandy’s physician is sufficient to corroborate Brandy’s out-of-court statements (see, Family Ct Act § 1046 [a] [vi]; Matter of Jessica N., 234 AD2d 970, appeal dismissed 90 NY2d 1008; Matter of Estina *835W., 181 AD2d 554), and the court’s finding that Brandy was sexually abused by respondent is supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b]; Matter of Nicole V., 71 NY2d 112, 119; Matter of Stephanie B., 245 AD2d 1062). In light of respondent’s hostile and uncooperative attitude, the court did not abuse its discretion in prohibiting respondent from contacting his children and ordering that supervised visitation could occur only upon petitioner’s recommendation, after respondent received counseling (see, Matter of Camron R., 251 AD2d 1073). (Appeal from Order of Monroe County Family Court, Taddeo, J. — Abuse.) Present — Pine, J. P., Wisner, Hurlbutt, Scudder and Callahan, JJ.